Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 20, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  145532                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices


  IN THE MATTER OF

  HONORABLE KENNETH D. POST                                                  SC: 145532
  58TH DISTRICT COURT                                                        JTC Formal Complaint 90


  BEFORE THE JUDICIAL TENURE COMMISSION

  ____________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable A. John Pikkarainen is appointed
  Master to hear Formal Complaint No. 90.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 20, 2012                     _________________________________________
                                                                              Clerk